           Case 7:21-cv-05106-KMK Document 8 Filed 08/16/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALLEN BERNEL,

                                 Plaintiff,

                         -against-
                                                                    7:21-CV-5106 (KMK)
 YELENA KOROBOVA, Facility Health Service
 Director; NURSE (JOHN DOE); NURSE                                 ORDER OF SERVICE
 PRACTICE (JOHN DOE); DIANNE HINTON,
 Facility’s Nurse Administrator 1; DSA KORM;
 WILLIAM F. KEYSER, Superintendent,

                                 Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, currently incarcerated in the Sullivan Correctional Facility (“Sullivan”), brings

this pro se action alleging that the defendants have violated his federal constitutional rights. He

seeks damages and injunctive relief. Plaintiff sues: (1) Yelena Korobkova, Sullivan’s Facility

Health Service Director; (2) “Nurse (John Doe),” an unidentified Sullivan nurse; (3) “Nurse

Practice (John Doe),” an unidentified Sullivan nurse practitioner; (4) Dianne Hinton, Sullivan’s

Facility Nurse Administrator; (5) William F. Keyser, Sullivan’s Superintendent; and (6) J. Krom,

Sullivan’s Deputy Superintendent in charge of administration. The Court construes Plaintiff’s

complaint as asserting claims under 42 U.S.C. § 1983.

       By order dated August 13, 2021, the court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”).1




       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
          Case 7:21-cv-05106-KMK Document 8 Filed 08/16/21 Page 2 of 11




       The Court directs service on the identified defendants. The Court also directs the

Attorney General of the State of New York to provide Plaintiff and the Court with the identities

and service addresses of the unidentified defendants.

                                           DISCUSSION

A.     Service on the identified defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses

and the complaint on the identified defendants until the Court reviewed the complaint and

ordered that summonses be issued for those defendants. The Court therefore extends the time to

serve the identified defendants with the complaint until 90 days after the date that summonses

are issued for those defendants. If the complaint is not served on the identified defendants within

that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682

F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension

of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary

order) (“As long as the [plaintiff proceeding IFP] provides the information necessary to identify

the defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service of the complaint on the identified defendants through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out U.S. Marshals Service

                                                  2
          Case 7:21-cv-05106-KMK Document 8 Filed 08/16/21 Page 3 of 11




Process Receipt and Return forms (“USM-285 form”) for those defendants. The Clerk of Court

is further instructed to issue summonses for the identified defendants and deliver to the Marshals

Service all the paperwork necessary for the Marshals Service to effect service of the summonses

and the complaint on those defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Unidentified defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the New York State Department of Corrections and Community

Supervision (“DOCCS”) to identify the unidentified defendants. The unidentified defendants in

this Action are the nurse and nurse practitioner employed at the Sullivan Correctional Facility

who examined and treated Plaintiff on September 17 and 18, 2020, in the Sullivan Correctional

Facility’s clinic. It is therefore ordered that the Attorney General of the State of New York, who

is the attorney for and agent of DOCCS, must ascertain the identities of the unidentified

defendants whom Plaintiff seeks to sue here and the addresses where those defendants may be

served. The Attorney General must provide this information to Plaintiff and the Court within 60

days of the date of this order.

        Within 30 days of receiving this information, Plaintiff must file an amended complaint in

which he names as defendants those newly identified individuals. The amended complaint will

replace, not supplement, the original complaint. An amended complaint form that Plaintiff

should complete is attached to this order. Once Plaintiff has filed an amended complaint, the

Court will screen it and, if necessary, issue an order directing service on the newly identified

defendants.

                                                   3
           Case 7:21-cv-05106-KMK Document 8 Filed 08/16/21 Page 4 of 11




                                          CONCLUSION

         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

         The Court also directs the Clerk of Court to: (1) issue summonses for the identified

defendants; (2) complete USM-285 forms with the service addresses for those defendants; and

(3) deliver all documents necessary to effect service of summonses and the complaint on those

defendants to the U.S. Marshals Service.

         The Court further directs the Clerk of Court to mail a copy of this order and a copy of the

complaint to the Attorney General of the State of New York at 28 Liberty Street, New York, New

York 10005. The Attorney General must provide to Plaintiff and the Court, within 60 days of the

date of this order, the identities and service addresses of the unidentified defendants.

         An amended complaint form is attached to this order.

SO ORDERED.

Dated:     August 16, 2021
           White Plains, New York

                                                             KENNETH M. KARAS
                                                            United States District Judge




                                                   4
Case 7:21-cv-05106-KMK Document 8 Filed 08/16/21 Page 5 of 11




            DEFENDANTS AND SERVICE ADDRESSES


    Yelena Korobkova
    Facility Health Service Director
    Sullivan Correctional Facility
    325 Riverside Drive
    P.O. Box 116
    Fallsburg, New York 12733-0116


    Dianne Hinton
    Facility Nurse Administrator
    Sullivan Correctional Facility
    325 Riverside Drive
    P.O. Box 116
    Fallsburg, New York 12733-0116

    William F. Keyser
    Superintendent
    Sullivan Correctional Facility
    325 Riverside Drive
    P.O. Box 116
    Fallsburg, New York 12733-0116


    J. Krom
    Deputy Superintendent
    Sullivan Correctional Facility
    325 Riverside Drive
    P.O. Box 116
    Fallsburg, New York 12733-0116
           Case 7:21-cv-05106-KMK Document 8 Filed 08/16/21 Page 6 of 11




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 7:21-cv-05106-KMK Document 8 Filed 08/16/21 Page 7 of 11




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 7:21-cv-05106-KMK Document 8 Filed 08/16/21 Page 8 of 11




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 7:21-cv-05106-KMK Document 8 Filed 08/16/21 Page 9 of 11




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 7:21-cv-05106-KMK Document 8 Filed 08/16/21 Page 10 of 11




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 7:21-cv-05106-KMK Document 8 Filed 08/16/21 Page 11 of 11




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
